Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 
Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The present application is a reissue of U.S. Patent No. 8,287,844 (hereinafter, the ‘844 patent).

Defective Reissue Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The declaration filed on 6/27/2019 was filed by the assignee.  Applicant states in the declaration that the reasons for submitting the present reissue application is to include narrower claims.  However, newly added independent claims 14-25, while include some narrower limitations (e.g., “a reaction product of one or more of L-alanine, L-valine, L-leucine, and L-isoleucine with a long chain fatty alcohol”), contain subject matter which is broader in scope than original claim 1 (the broadest claim in the ‘844 patent).   
A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.
Newly added independent claims 14-18 are broader in scope than original claim 1 since they do not include the limitation that “the composition is substantially free of petrochemicals and/or derivatives of petrochemical materials” recited in claim 1.
	Independent claims 19-23 are broader in scope than original claim 1 since they are directed to a method of preparing a personal care composition, which is a different method from the method of increasing the substantivity of a personal care composition recited in claim 1.  Claim 19 also does not recite all the limitations of claim 1, including “the composition is substantially free of petrochemicals and/or derivatives of petrochemical materials” and “applying the personal care composition to a surface of hair, skin or nails” as recited in claim 1.
Independent claim 24 is broader in scope than original claim 1 since it is directed to a personal care composition, a new category of invention that is different from the method of increasing the substantivity of a personal care composition recited in claim 1.  The addition of the new category of invention (a personal care composition) “is considered as being a broadening of the invention.”  See MPEP 1412.03(III).  
Similarly, independent claim 25 is broader in scope than original claim 1 since it is directed to a cationic emulsifier, a new category of invention that is different from the method of increasing the substantivity of a personal care composition recited in claim 1.  
Accordingly, for the reasons stated above, the declaration is defective because it fails to identify any of broadened subject matter recited in claims 14-25.   
only if (1) the application does not seek to enlarge the scope of the claims of the original patent or, (2) for reissue applications filed on or after September 16, 2012, the application for the original patent was filed by the assignee of the entire interest under 37 CFR 1.46.  
In this case, the claims are broarder in scope than the original claims and the original patent was not filed under 37 CFR 1.46 by the assignee of the entire interest.  Accordingly, it is improper for Applicant to file a declaration by assignee.

Claim Rejections - 35 U.S.C. 251
	Claims 1-25 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration set forth in the discussion above in this Office action.  

Specification
The specification is objected to since the amendment to the specification filed 6/27/2019 is not in compliance with 37 CFR 1.173. See also MPEP 1453.  
As stated in 37 CFR 1.173 (d), any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets; and 

The amended specification filed on 6/27/2019 includes strikethrough for deleted matter, which is improper.  The deleted mater must be enclosed in brackets (single brackets).  Appropriate correction is required.

Claim Objections
Claims 14-25 are objected to as being present in an amendment that is not in compliance with 37 CFR 1.173. See also MPEP 1453.  
As stated above, all amendment changes must be made relative to the patent to be reissued.  For amendments to the specification including claims, the deleted matter must be enclosed in brackets and the added matter must be underlined.  
The amendment filed on 6/27/2019 includes new claims 14-25, which are not underlined.  For each new claim added to the reissue by the amendment being submitted (the current amendment), the entire text of the added claim must be presented completely underlined.  Appropriate correction is required.

Claim Rejections - 35 U.S.C. 251, Broadened Claims 
	Claims 14-25 are rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two-year statutory period.  
As stated above, newly added independent claims 14-25 are broader in scope than original claim 1.  35 U.S.C. 251(d) states “[n]o reissued patent shall be granted see MPEP 1412.03.  
The instant reissue application was filed on 6/27/2019, which is more than two years of the issue date (10/16/2012) of the ‘844 patent.

Claim Rejections - 35 U.S.C. 251, Lack of Error 
	Claims 1-25 are rejected under 35 U.S.C. 251 as falling to set forth a correctable error in the original patent for reissue of the patent.
 The instant reissue application contains original (unamended) patent claims 1-13, which are not rejected over prior art.  Newly added claims 14-25 contain subject matter which is broader than original claim 1 for the reasons stated above.  The broadening by presentation of new claims 14-25 is considered an error that is not correctable by filling a reissue application since claims 14-25 have been filed after two years from the grant of the original patent.  See 35 U.S.C 251(d).  Because no error in the original patent is being corrected in the reissue application, claims 1-25 are rejected under 35 USC 251 as falling to set forth an error in the non-amended patent claims.
As stated in MPEP 1450(II), there must be at least one error in the patent to provide grounds for reissue of the patent. If there is no error in the patent, the patent will not be reissued.  

Claim Rejections - 35 U.S.C. 251, Broadened Claims Filed by Assignee
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

	Claims 1-25 are rejected under 35 U.S.C. 251 as being improperly broadened in a reissue application made and sworn to by the assignee. 
not filed under 37 CFR 1.46 by the assignee of the entire interest.  Accordingly, it is improper for Applicant to broaden in a reissue application made and sworn to by the assignee.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 8,287,844 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information, which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Xu whose telephone number is 571-272-7414. The examiner can normally be reached on Monday through Thursday from 7:00 am to 4:30 pm and Friday from 7:00 am to 11:00 am.  If the attempts to reach the examiner are unsuccessful, the examiner's supervisor, Timothy Speer, can be reached by dialing 313-446-4825. The official fax number for the organization where this application is assigned is 571-273-9900.


Signed:


/LING X XU/Patent Reexamination Specialist
Central Reexamination Unit 3991

/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991